364 So.2d 839 (1978)
Sylvia CULLEN and Charles Cullen, Her Husband, Appellants,
v.
BIG DADDY'S LOUNGES, INC., a Florida Corporation, Appellee.
No. 78-200.
District Court of Appeal of Florida, Third District.
November 28, 1978.
*840 Monty Jay Tilles, Hollywood, for appellants.
Leland E. Stansell, Jr., South Miami, and Robert A. Glassman, Miami, for appellee.
Before HAVERFIELD, C.J., HENDRY, J., and CHARLES CARROLL (Ret.), Associate Judge.
PER CURIAM.
Plaintiffs take this appeal from a summary final judgment entered in favor of the defendant in a slip and fall action. The record discloses that at the time of the granting of the summary judgment plaintiffs had not completed their discovery and the court had not ruled upon plaintiffs' motion to compel discovery.
In Commercial Bank of Kendall v. Heiman, 322 So.2d 564 (Fla. 3d DCA 1975), we held that:
"... [I]t was premature for the trial court to award the defendant a summary judgment when the plaintiff, through no fault of its own, had not completed its discovery."
The summary judgment is reversed and the cause is remanded to the trial court for further proceedings which may include further motions for summary judgment by either side after all discovery is completed.
Reversed and remanded with directions.